DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 17-24, 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Dabell et al. US 20180359312. Dabell discloses the traffic management apparatus comprises and implements a load balancer and the load balancer comprises at least one of an application program and a service that distributes a computing load, cross a plurality of server devices in an effort to normalize the execution burden of each server device of the plurality of server devices and to balance an execution load across the plurality of cloud providers, the traffic management apparatus is configured to monitor and compute profiles for traffic loads in relation to each cloud provider of the plurality of cloud providers in order to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices.
Prior art of record does not disclose, in single or in combination, determining a distribution of monitoring servers of an application server in one or more service network areas of the application server and in one or more network areas out of the one or more service network areas; in response to determining that the distribution satisfies .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468